Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Darrell S. Merricks appeals the district court’s order denying his motion to recall the mandate. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Merricks, No. 1:06-cr-00419-LMB-1 (E.D.Va. Oct. 8, 2009). We deny Merricks’ motion for transcript at government expense.
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.